On Rehearing.
MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
After the opinion in this case was delivered, appellant filed a motion for a rehearing, in support of which it was earnestly urged that this court had not considered sufficiently its objections to three instructions given by the trial court embodying *161the provisions of sections 2660, 2661 and 2662 of the Civil Code. On account of the importance of the question presented, a rehearing was ordered with respect to the matter particularly urged. The order granting the rehearing limited further argument to the question: Are sections 2660 and 2661 of the Civil Code applicable to a personal injury case? And incidentally we asked for a history of those sections and the construction given like provisions prior to their adoption in this state.
In 1871 the Territory of Dakota adopted a Civil Code embodying the provisions of our sections 2660, 2661 and 2662, and also adding to the section corresponding to our section 2661 the following: “Nor in consequence of the negligence of another person employed by the same employer in the same general business, unless he has neglected to use ordinary care in the selection of the culpable employee.” (General Laws, Dakota Territory, 1870-71, secs. 1005, 1006 and 1007.) These sections were continued in force and brought into the Revised Code of 1877 as sections 1129, 1130 and 1131 of the Civil Code, and into the Compiled Laws of 1887 as sections 3752, 3753 and 3754 of the Civil Code. Upon the admission of the states of North Dakota and South Dakota, the same provisions were continued in force in each state and are to be found in the Revised Codes of North Dakota of 1899, as sections 4095, 4096 and 4097, and in the Revised Code of South Dakota of 1903, as sections 1448, 1449 and 1450.
In 1872 the state of California adopted a Civil Code containing the same provisions as the Civil Code of Dakota Territory, as sections 1969, 1970 and 1971. The same provisions are found in the California Civil Code of 1897, and in Kerr’s Cyclopedic Codes of 1905, the sections being numbered the same as in the Civil Code of 1872.
These provisions first appear in our Civil Code of 1895. ¥e are unable to state whether our Code provisions were taken from the Code of California or from the Code of one of the Dakotas; and we are further unable to know why our Code omits the portion from section 2661 which is found in the correspond*162ing section of the Civil Codes of California and of North Dakota and South Dakota;’but we deem these matters wholly immaterial to the question now presented.
It is worthy of note, in passing, that the arrangement of the respective Codes of all these states is precisely the same. Thus, the Civil Code contains four Divisions, and the arrangement, with the titles directly leading to the particular sections under consideration, is as follows:
Division III, “Obligations.”
Part IV of Division III, ‘ ‘ Obligations Arising from Particular Transactions.”
Title VI of Part IV, “Service.”
Chapter I, of Title VI, “Service with Employment.”
Article II, of Chapter I, “Obligations of Employer.”
This division of the Code into Divisions, Parts, "Titles, Chapters, Articles and Sections is one of the instrumentalities by which the Code may be construed, and the particular title of each of these subdivisions, which was arranged in the bill and adopted as a part' of the Code itself, may be referred to and considered in determining the meaning of such subdivision. (2 Lewis’ Sutherland’s Statutory Construction, see. 362, and eases-cited.) It is an elementary principle of statutory construction that all sections upon the same subject matter are to be taken as one law and construed together. (O’Neal v. Robinson, 45 Ala. 526.)
Sections 2660, 2661, and 2662, above, and the corresponding sections of the Codes of California and North Dakota and South Dakota, respectively, comprise all of Article II, Chapter I, Title VI, Part IV, Division III, and this Article has to da generally with the ‘ ‘ Obligations of the Employer. ’ ’ That is the one subject treated, and each of these three sections refers to-the same matter. Furthermore, as if to emphasize this, section 2660 specifically refers to 2661. The Code establishes the law of this state so far as it attempts to announce the law. It is supplemented by the common law of England. (Civ. Code,, sec. 4651.)
*163Appellant does not contend that section 2662, above, is not applicable to an action for damages for personal injuries; and, whether admitted or not, it must be perfectly apparent that section 2661 is applicable, and that it merely states in general terms the common-law defense of assumption of risk. It is also apparent that the corresponding section of the Codes of California, North Dakota and South Dakota, respectively, in addition states the rules applicable to the defense of negligence of a fellow-servant. The omission of this last rule from our section '2661 is of no consequence. Our section states the rule of law applicable to the particular subject treated. Not a single instance is referred to by appellant where these sections, or any of them, have been applied to any other subject, while the eases holding that the rules announced in sections 2661 and 2662, above, are directly applicable to cases arising between servant and master for damages for personal injuries, are numerous.
In the following cases the Dakota Codes referred to are considered: Herbert v. Northern Pac. R. Co., 3 Dak. 38, 13 N. W. 349, s. c. on appeal, 116 U. S. 642, 6 Sup. Ct. 590, 29 L. Ed. 755; Elliott v. Chicago etc. R. Co., 5 Dak. 523, 41 N. W. 758, 3 L. R. A. 363. In Ell v. Northern Pac. Co., 1 N. Dak. 336, 26 Am. St. Rep. 621, 48 N. W. 222, 12 L. R. A. 97, it is said: “We have assumed that our statutes on this question [Comp. Laws, sec. 3753] are only declaratory of the common law. But we do not decide whether they limit the liability of a master. They certainly impose upon him no greater responsibility than the common law, and, as the question of their restrictive force has not been discussed, we do not decide it.” (Gates v. Chicago etc. R. Co., 2 S. Dak. 422, 50 N. W. 907, 4 S. Dak. 433, 57 N. W. 200; McKeever v. Homestake M. Co., 10 S. Dak. 599, 74 N. W. 1053; Northern Pac. R. Co. v. Hogan, 63 Fed. 102, 11 C. C. A. 51; Northern Pac. Ry. Co. v. Hambly, 154 U. S. 349, 14 Sup. Ct. 983, 38 L. Ed. 1009.)
In the following cases the sections of the California Code are considered: Collier v. Steinhart, 51 Cal. 116; McLean v. Blue *164P. M. M. Co., 51 Cal. 255; McDonald v. Hazeltine, 53 Cal. 35; Beeson v. Green Mt. G. M. Co., 57 Cal. 20; Kevern v. Providence G. & S. M. Min. Co., 70 Cal. 392, 11 Pac. 740; Brown v. Central Pac. R. Co., 72 Cal. 523, 14 Pac. 38; Stephens v. Doe, 73 Cal. 26, 14 Pac. 378; Fagundes v. Central Pac. R. Co., 79 Cal. 97, 21 Pac. 437, 3 L. R. A. 824; Congrave v. Southern Pac. R. Co., 88 Cal. 360, 26 Pac. 175; Trewatha v. Buchanan Gold Min. Co., 96 Cal. 494, 28 Pac. 571, 31 Pac. 561; Long v. Coronado R. Co., 96 Cal. 269, 31 Pac. 170; Mann v. O’Sullivan, 126 Cal. 61, 77 Am. St. Rep. 149, 58 Pac. 375; Donovan v. Ferris, 128 Cal. 48, 79 Am. St. Rep. 25, 60 Pac. 519; Gribben v. Yellow Aster M. & M. Co., 142 Cal. 248, 75 Pac. 839.
It is also worthy of note that the term “indemnify” is used in each of the three sections above in the same relation and with the same evident meaning in each instance. In sections 2661 ;and 2662 the term “losses” is used, while in section 2660 the same thing is expressed by the use of the phrase “all that he necessarily * * * loses.” In Brown v. Central Pac. R. Co., 68 Cal. 171, 7 Pac. 447, s. c. in bank, 8 Pac. 828, decided in 1885, ten years before the adoption of our Civil Code, it was held that the provisions of section 1969 of the California Civil Code (our section 2660 above) were directly applicable to that particular case, which was one for damages for personal injuries between servant and master. We are unable to agree with counsel for appellant that the reference to section 1969 is dictum.
While in the former opinion in this case we merely approved without, comment the instructions given, which announced the law as embodied in sections 2660, 2661, and 2662, we are now, after further argument and consideration, more fully convinced that the instructions were properly submitted in this ease, and that the rules announced in those sections are directly applicable to an action of this character. The mere fact that the law as declared in section 2660 may possibly be applicable to a case of another character does not detract from its ap*165plicability here. We are fully satisfied with the disposition made of this case.
The judgment and order denying the defendant a new trial are affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Milbuen concur.